65 F.3d 173
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Andrew VANYO; Plaintiff-Appellant,Paul B. Mehl;  Thomas Mehl;  Robert Rudnick;  John B.Brennan;  Kristen Larson;  Michael T. Senger;Rose Senger;  Patricia Larson;  DaroldLarson;  Tim Bagalka;  MarieA. Solmon; Plaintiffs,Bernard Holecek; Plaintiff-Appellant,Theodore C. Kjeseth;  Ruby M. Kjeseth;  Kathryn AnnLindgren; Timothy Lindgren;  Jody Clemens; MartinWishnatsky, Plaintiffs,v.FARGO WOMEN'S HEALTH ORGANIZATION, INC., in its corporatecapacity;  Jane Bovard, individually and as Administrator ofthe Fargo Women's Health Organization; John T. Goff,individually and as an attorney;  Connie Cleveland,individually and as an attorney;  Lawrence Leclerc,individually and as an attorney;  Frank Racek, individuallyand as an attorney;  Georgia Dawson, individually and as anattorney;  Donald Rudnick, individually and as Sheriff ofCass County; Cass County, in its corporate capacity;  Stateof North Dakota;  City of Fargo, in its corporate capacity;Jane Doe, as an individual;  Mary Doe, as an individual;Ann Alzheimer, individually and in her official capacity;Kimberly Clark, individually and in her official capacity;Byron Green, individually and in his official capacity;  DonLawyer, individually and in his official capacity;  ToddOsmundson, individually and in his official capacity;Dennis Pederson, individually and in his official capacity;Leo Rognlin, individually and in his official capacity;Vince Kempf, individually and in his official capacity;Gordon Olson, individually and in his official capacity;Larry Longtine, individually and in his official capacity;Keith Ternes, individually and in his official capacity;Kevin Tweeton, individually and in his official capacity;Sherri Arnold, individually and in her official capacity;Kevin Niemann, individually and in his official capacity;John Sanderson, individually and in his official capacity,Defendants-Appellees.
No. 94-3794ND
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 21, 1995Filed:  Aug. 25, 1995

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Andrew Vanyo, Bernard Holecek, and seventeen others filed a lawsuit alleging false arrest and false imprisonment following their conviction for disobeying a judicial order that restrained obstruction of the Fargo Women's Health Organization.  On motions filed by defendants and several of the plaintiffs, the district court dismissed the complaint with prejudice and imposed the sanction of an admonition, warning that existing law did not support any of the claims or legal theories set forth in the complaint.  Vanyo and Holecek appeal from the postdismissal denial of Vanyo's "motion for new trial."


2
The district court correctly denied the untimely postjudgment motion.  See Fed.  R. Civ. P. 59(a) (motion must be filed within ten days of judgment;  new trial may be granted in actions previously tried );  see also Fed.  R. Civ. P. 59(e) (ten-day time limit).  Accordingly, we affirm.  See 8th Cir.  R. 47B.


3
Although the appeal is frivolous, the appellees nevertheless chose to file multiple briefs instead of moving for dismissal and summary affirmance.  We thus deny the appellees' motions for sanctions.